Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gas source”, “vacuum source” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-9, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo; Young-Soo et al. (US 20160160351 A1). Seo teaches a gas distribution module comprising: a housing (420+300+110b; Figure 3) having at least one side (110b,c; Figure 3), a top (300; Figure 3-Applicant’s 111; Figure 9), a bottom (420; Figure 3) and a partition (410; Figure 3-Applicant’s 120; Figure 10A-C) between the top (300; Figure 3-Applicant’s 111; Figure 9) and the bottom (420; Figure 3), an upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) defined by the at least one side (110b,c; Figure 3), the partition (410; Figure 3-Applicant’s 120; Figure 10A-C) and the top (300; Figure 3-Applicant’s 111; Figure 9), and a lower plenum (P2; Figure 3-Applicant’s 140; Figure 1) defined by the at least one side (110b,c; Figure 3), the partition (410; Figure 3-Applicant’s 120; Figure 10A-C) and the bottom (420; Figure 3); an inlet (510; Figure 3,12) in fluid communication with one of the upper plenum (P1; Figure 3) or the lower plenum (P2; Figure 3; R; Figure 4) and configured to be connected to a gas source (“raw material gases”; [0036]-not shown by Applicants) to provide a flow of gas into the upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) or the lower plenum (P2; Figure 3; R; Figure 4); an outlet (“discharge unit (not shown)”; [0024],[0038] - Applicant’s 160; Figure 1) in fluid communication with the  and configured to be connected (“connected to the discharge port”; [0024]) to a vacuum source (“turbo pump”; [0008]; 320; Figure 7-Not shown by Applicants) to provide a vacuum stream to draw gases out of the other of the upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) or the lower plenum (P2; Figure 3; R; Figure 4); a plurality of upper passages (430; Figure 3- Applicant’s 160) extending from the upper plenum (P1; Figure 3), through the lower plenum (P2; Figure 3; R; Figure 4) and extending through the bottom (420; Figure 3) of the housing (420+300+110b; Figure 3) to form a plurality of upper openings (440b; Figure 3-Applicant’s 135; Figure 1) in the bottom (420; Figure 3), the upper passages (430; Figure 3- Applicant’s 160) separated from the lower plenum (P2; Figure 3; R; Figure 4) by an upper passage wall and providing fluid communication between the upper plenum (P1; Figure 3) and an outer face of the bottom (420; Figure 3) of the housing (420+300+110b; Figure 2-4); and a plurality of lower passages (440a; Figure 3 - Applicant’s 141) extending through the bottom (420; Figure 3) of the housing (420+300+110b; Figure 3) to form a plurality of lower openings (440a; Figure 3; 400a; Figure 4-Applicant’s 145; Figure 1) in the bottom (420; Figure 3), the plurality of lower passages (440a; Figure 3 - Applicant’s 141) providing fluid communication between the lower plenum (P2; Figure 3; R; Figure 4) and the outer face of the bottom (420; Figure 3) of the housing (420+300+110b; Figure 2-4), as claimed by claim 1
Seo further teaches:
The gas distribution module of claim 1, wherein the inlet (510; Figure 3,12) is in fluid communication with the lower plenum (P2; Figure 3; R; Figure 4) and the outlet (“discharge unit (not shown)”; [0024],[0038] - Applicant’s 160; Figure 1) is in fluid communication with the upper plenum (P1; Figure 3), as claimed by claim 2
The gas distribution module of claim 1, wherein the inlet (510; Figure 3,12) is in fluid communication with the upper plenum (P1; Figure 3) and the outlet (“discharge unit (not shown)”; [0024],[0038] - Applicant’s 160; Figure 1) is in fluid communication with the lower plenum (P2; Figure 3; R; Figure 4), as claimed by claim 3
The gas distribution module of claim 1, wherein at least one of the plurality of lower openings (440a; Figure 3; 400a; Figure 4-Applicant’s 145; Figure 1) or at least one of the plurality of upper openings (440b; Figure 3-Applicant’s 135; Figure 1) surround ([0043]) the other of the plurality of lower openings (440a; Figure 3; 400a; Figure 4-Applicant’s 145; Figure 1) or the plurality of upper openings (440b; Figure 3-Applicant’s 135; Figure 1) to form ring shaped openings, as claimed by claim 6
The gas distribution module of claim 6, wherin the plurality of upper openings (440b; Figure 3-Applicant’s 135; Figure 1) or the plurality of lower openings (440a; Figure 3; 400a; Figure 4-Applicant’s 145; Figure 1) in fluid communication with the inlet (510; Figure 3,12) are surrounded by the other of the plurality of upper openings (440b; Figure 3-Applicant’s 135; Figure 1) or the plurality of lower openings (440a; Figure 3; 400a; Figure 4-Applicant’s 145; Figure 1) in fluid communication with the outlet (“discharge unit (not shown)”; [0024],[0038] - Applicant’s 160; Figure 1), as claimed by claim 7
The gas distribution module of claim 1, wherein the plurality of upper openings (440b; Figure 3-Applicant’s 135; Figure 1) or the plurality of lower openings (440a; Figure 3; 400a; Figure 4-Applicant’s 145; Figure 1) in fluid communication with the inlet (510; Figure 3,12) have a diffusion plate (420; Figure 3) at the bottom of the housing, the diffusion plate (420; Figure 3) having a plurality of apertures (440a,440b; Figure 3) separating a flow of gas in the plurality of upper openings (440b; Figure 3-Applicant’s 135; 
The gas distribution module of claim 1, wherein the bottom (420; Figure 3) of the housing (420+300+110b; Figure 3) is in electrical connection with an RF feed line (feed line from 310,470; Figure 3) to generate a plasma (R; Figure 3) on an opposite side of the bottom (420; Figure 3) than the lower plenum (P2; Figure 3; R; Figure 4), as claimed by claim 15
The gas distribution module of claim 1, wherein the top (300; Figure 3-Applicant’s 111; Figure 9) of the housing (420+300+110b; Figure 3) is in electrical connection with an RF feed line (feed line from 310,470; Figure 3) to generate a plasma in the upper plenum (P1; Figure 3), as claimed by claim 16
A gas distribution module comprising: a housing (420+300+110b; Figure 2-4) having at least one side (110a; Figure 4), a top (110c; Figure 4-Applicant’s 111; Figure 9), a bottom (400; Figure 4) and a partition (300; Figure 4-Applicant’s 120; Figure 10A-C) between the top (110c; Figure 4-Applicant’s 111; Figure 9) and the bottom (400; Figure 4), the at least one side (110a; Figure 4), an upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) defined by the partition (300; Figure 4-Applicant’s 120; Figure 10A-C) and the top (110c; Figure 4-Applicant’s 111; Figure 9), and a lower plenum (P2; Figure 3-Applicant’s 140; Figure 1) defined by the at least one side, the partition (300; Figure 4-Applicant’s 120; Figure 10A-C) and the bottom (400; Figure 4); at least one inlet (510; Figure 4) in fluid communication with one of the upper plenum (plenum inside 300; Figure 4) or the lower plenum (P2; Figure 3-Applicant’s 140; Figure 1) and configured to be connected to a gas source (“raw material gases”; [0036]-not shown by Applicants) to provide a flow of gas into the upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) or the lower plenum (P1; Figure 4); at least one an outlet (“discharge unit (not shown)”; [0024],[0038] - Applicant’s 160; Figure 1) in fluid communication with the other of the upper plenum (plenum inside 300; Figure 4) or the lower plenum (P1; Figure 4) and configured to be connected (“connected to the discharge port”; [0024]) to a vacuum source (“turbo pump”; [0008]; 320; Figure 7-Not shown by Applicants) to provide a vacuum stream to provide a vacuum stream to draw gases out of the other of the upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) or the lower plenum (P1; Figure 4); a plurality of upper passages (710; Figure 4 - Applicant’s 160) extending from the upper plenum (plenum inside 300; Figure 4), through the lower plenum (P1; Figure 4) and extending through the bottom (400; Figure 4) of the housing (420+300+110b; Figure 2-4) to form a plurality of upper openings (outlets from 710; Figure 4) in the bottom (400; Figure 4), the upper passages (710; Figure 4 - Applicant’s 160) separated from the lower plenum (P1; Figure 4) by an upper passage wall (300; Figure 4) and providing fluid communication between the upper plenum (plenum inside 300; Figure 4) and an outer face of the bottom (400; Figure 4) of the housing (420+300+110b; Figure 2-4); a plurality of lower passages (400a; Figure 4 - Applicant’s 141) extending through the bottom (400; Figure 4) of the housing (420+300+110b; Figure 2-4) to form a plurality of lower openings (440a; Figure 2-3; 400a; Figure 4) in the bottom (400; Figure 4), the plurality of lower passages (400a; Figure 4 - Applicant’s 141) providing fluid communication between the lower plenum (P1; Figure 4) and the outer face of the bottom (400; Figure 4) of the housing (420+300+110b; Figure 2-4); and an RF feed line (320; Figure 4) in electrical communication with one of the partition (300; Figure 4-Applicant’s 120; Figure 10A-C) to generate a plasma in the upper plenum (plenum inside 300; Figure 4) or lower plenum (P1; Figure 4) and the bottom (400; Figure 4) of the housing 
Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo; Young-Soo et al. (US 20160160351 A1). Seo teaches a gas distribution module comprising: a housing (420+300+110b; Figure 4) having at least one side (110a; Figure 4), a top (110c; Figure 4-Applicant’s 111; Figure 9), a bottom (400; Figure 4) and a partition (300; Figure 4-Applicant’s 120; Figure 10A-C) between the top (110c; Figure 4-Applicant’s 111; Figure 9) and the bottom (400; Figure 4), an upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) defined by the at least one side (110a; Figure 4), the partition (300; Figure 4-Applicant’s 120; Figure 10A-C) and the top (110c; Figure 4-Applicant’s 111; Figure 9), and a lower plenum (P2; Figure 3-Applicant’s 140; Figure 1) defined by the at least one side (110a; Figure 4), the partition (300; Figure 4-Applicant’s 120; Figure 10A-C) and the bottom (400; Figure 4) defining a lower plenum (P1; Figure 4); an inlet (510; Figure 4) in fluid communication with one of the upper plenum (plenum inside 300; Figure 4) or the lower plenum (P1; Figure 4) and configured to be connected to a gas source (“raw material gases”; [0036]-not shown by Applicants) to provide a flow of gas into the upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) or the lower plenum (P1; Figure 4); an outlet (“discharge unit (not shown)”; [0024],[0038] - Applicant’s 160; Figure 1) in fluid communication with the other of the upper plenum (plenum inside 300; Figure 4) or the lower plenum (P1; Figure 4) and configured to be connected (“connected to the discharge port”; [0024]) to a vacuum source (“turbo pump”; [0008]; 320; Figure 7-Not shown by Applicants) to provide a vacuum stream to draw gases out of the other of the upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) or the lower plenum (P1; Figure 4); a plurality of upper passages (710; Figure 4- Applicant’s 160) extending from the  by claim 1
Seo further teaches:
The gas distribution module of claim 1, wherein the partition (300; Figure 4-Applicant’s 120; Figure 10A-C) is in electrical connection with an RF feed line (feed line from 460; Figure 1, feed line from 310,470; Figure 3; 320; Figure 4) and the bottom (400; Figure 4) is electrically grounded (400; [0067]) to generate a plasma in the lower plenum (P1; Figure 4), as claimed by claim 14
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seo; Young-Soo et al. (US 20160160351 A1). Seo discusses a circular zones alternating with circular zones of the plurality of lower openings (440a; Figure 3; 400a; Figure 4-Applicant’s 145; Figure 1), as claimed by claim 5.
In the event that Seo is not deemed to teach Seo’s cicular geomtry for Seo’s second showerhead (410,420; Figure 4; [0036]) then it would have been obvious to one of ordinary skill in the art at the time the invention was made for Seo to use a circular geometry for Seo’s insulating members (110a,110b; Figure 4,7).
Motivation for Seo to use a circular geometry for Seo’s second showerhead (410,420; Figure 4; [0036]) is for consistent Seo’s circular circular/cylindrical liner assembly to function as designed with Seo’s insulating members (110a,110b; Figure 4,7).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 10-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo; Young-Soo et al. (US 20160160351 A1) in view of Goodlin; Brian E. et al. (US 20110256729 A1). Seo is discussed above and further teaches A gas distribution module comprising: a housing (420+300+110b; Figure 2-4) having at least one side (110b; Figure 2; 110b,c; Figure 3; 110a; Figure 4), a top (300; Figure 2-3; 110c; Figure 4-Applicant’s 111; Figure 9), a bottom (420; Figure 2-3; 400; Figure 4) and a partition (410; Figure 1,3,5; 300; Figure 4-Applicant’s 120; Figure 10A- and configured to be connected to a gas source (“raw material gases”; [0036]-not shown by Applicants) to provide a flow of gas into the upper plenum (plenum inside 300; Figure 4); at least one outlet (“discharge unit (not shown)”; [0024],[0038] - Applicant’s 160; Figure 1) in fluid communication with the lower plenum (P1; Figure 4) and configured to be connected (“connected to the discharge port”; [0024]) to a vacuum source (“turbo pump”; [0008]; 320; Figure 7-Not shown by Applicants) to provide a vacuum stream to draw gases out of the lower plenum (P2; Figure 3-Applicant’s 140; Figure 1); a plurality of upper passages (430; Figure 2,3- Applicant’s 160) extending from the upper plenum (P1; Figure 2-4), through the lower plenum (P2; Figure 2,3; R; Figure 4) and extending through the bottom (420; Figure 2-3; 400; Figure 4) of the housing (420+300+110b; Figure 2-4) to form a plurality of upper openings (440b; Figure 2-4-Applicant’s 135; Figure 1) in the bottom (420; Figure 2-3; 400; Figure 4), the upper passages (430; Figure 2,3- Applicant’s 160) separated from the lower plenum (P2; Figure 2,3; R; Figure 4) by an upper passage wall (410; Figure 3) and providing fluid communication between the upper plenum (P1; Figure 2-4) and an outer face of the bottom (420; Figure 2-3; 400; Figure 4) of the housing (420+300+110b; Figure 
Seo further teaches:
The gas distribution module of claim 17, wherein the plurality of upper openings (440b; Figure 3-Applicant’s 135; Figure 1) or the plurality of lower openings (440a; Figure 3; 400a; Figure 4-Applicant’s 145; Figure 1) in fluid communication with the at least one inlet (510; Figure 3,12) have a diffusion plate (420; Figure 3) at the bottom of the housing (420+300+110b; Figure 3), the diffusion plate (420; Figure 3) having a plurality of apertures (440a,440b; Figure 3) separating a flow of gas in the plurality of upper openings (440b; Figure 3-Applicant’s 135; Figure 1) or the plurality of lower openings (440a; Figure 3; 400a; Figure 4-Applicant’s 145; Figure 1) into multiple flows, as claimed by claim 18
Seo does not teach:
The gas distribution module of claim 1, wherein each of the plurality of upper openings (440b; Figure 2-4-Applicant’s 135; Figure 1) in the bottom (420; Figure 2-3; 400; Figure 4) is surrounded by three or more of the plurality of lower openings (440a; Figure 2-3; 400a; Figure 4) in the bottom and each of the plurality of lower openings (440a; Figure 2-3; 400a; Figure 4) in the bottom (420; Figure 2-3; 400; Figure 4) is surrounded by three or 
The gas distribution module of claim 1, further comprising a second inlet (Applicant’s 151; Figure 8) in fluid communication with one of the upper plenum (P1; Figure 3) or the lower plenum (P2; Figure 3; R; Figure 4), as claimed by claim 10
The gas distribution module of claim 10, wherein the second inlet (Applicant’s 151; Figure 8) is in fluid communication with the same plenum (R; Figure 4) as that of the inlet (510; Figure 3,12), as claimed by claim 11
The gas distribution module of claim 10, wherein the second inlet (Applicant’s 151; Figure 8) is in fluid communication with the other plenum (R; Figure 4) than that of the inlet (510; Figure 3,12), as claimed by claim 12
The gas distribution module of claim 10, wherein the upper plenum (R; Figure 4) or the lower plenum (P2; Figure 3-Applicant’s 140; Figure 1) that the second inlet (Applicant’s 151; Figure 8) is in fluid communication with further comprises one or more divider to split the upper plenum or the lower plenum (P2; Figure 3-Applicant’s 140; Figure 1) into a first upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) or first lower plenum and a second upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) or second lower plenum, as claimed by claim 13
the plurality of lower openings (440a; Figure 2-3; 400a; Figure 4) arranged so that there are three or more of the plurality of lower openings (440a; Figure 2-3; 400a; Figure 4) around each of the plurality of upper opening – claim 17

It would have been obvious to one of ordinary skill in the art at the time the invention was made for Seo to add additional inlets and dividers at optimized hole distribution as taught by Goodlin.
Motivation for Seo to add additional inlets and dividers at optimized hole distribution as taught by Goodlin is for chemical precursor selectivity providing variable CVD films.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Seo; Young-Soo et al. (US 20160160351 A1) in view of Carpenter, Craig M. et al. (US 20040003777 A1). Seo is discussed above. Seo does not teach the gas distribution module of claim 8, wherein the diffusion plate (420; Figure 3) comprises at least one aperture (440a,440b; Figure 3) oriented at an angle to at least one aperture (440a,440b; Figure 3) to provide non-parallel flows of gases through apertures (440a,440b; Figure 3), as clamed by claim 9.
Carpenter teaches a similar gas distribution plate (170; Figure 4,5) including streight angled and oblique angled apertures (172a,172b; Figure 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Seo to angle Seo’s apertures (440a,440b; Figure 3) as taught by Carpenter.
Motivation for Seo to angle Seo’s apertures (440a,440b; Figure 3) as taught by Carpenter is for achieving the “desired distribution of gas” as taught by Carpenter ([0032]).
Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive.
Applicant states:

Seo discloses two gas supply lines 510, 520. With respect to FIG. 3, these supply lines are both configured to provide gas flows to the first showerhead 300 and the second showerhead 400, respectively. See [0041-0042]. Accordingly, the supply lines 510 and 520 cannot anticipate the inlet and the outlet.
“
In response, Applicant’s statements are not made within the context of the claimed invention. The Examiner’s cited equivalents for the claimed inlet (510; Figure 3,12) is again confirmed to be in fluid communication with one of the upper plenum (P1; Figure 3) or the lower plenum (P2; Figure 3; R; Figure 4) and configured to be connected to a gas source (“raw material gases”; [0036]-not shown by Applicants) to provide a flow of gas into the upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) or the lower plenum (P2; Figure 3; R; Figure 4). The Examiner’s equivalent outlet (“discharge unit (not shown)”; [0024],[0038] - Applicant’s 160; Figure 1) is also found to again be in fluid communication with the other of the upper plenum (P1; Figure 3) or the lower plenum (P2; Figure 3; R; Figure 4) and configured to be connected (“connected to the discharge port”; [0024]) to a vacuum source (“turbo pump”; [0008]; 320; Figure 7-Not shown by Applicants) to provide a vacuum stream to draw gases out of the other of the upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) or the lower plenum (P2; Figure 3; R; Figure 4).
Applicant states:
“
The Examiner also appears to argue that the outlet is anticipated by the discharge unit described at [0038]. The Examiner concedes that the discharge unit is not shown in the Figures, but still argues that the discharge unit is part or the claimed gas distribution module. At [0038], Seo clearly states 
“
The Examiner’s equivalent outlet (“discharge unit (not shown)”; [0024],[0038] - Applicant’s 160; Figure 1) is also found to again be in fluid communication with the other of the upper plenum (P1; Figure 3) or the lower plenum (P2; Figure 3; R; Figure 4) and configured to be connected (“connected to the discharge port”; [0024]) to a vacuum source (“turbo pump”; [0008]; 320; Figure 7-Not shown by Applicants) to provide a vacuum stream to draw gases out of the other of the upper plenum (P1; Figure 3-Applicant’s 130; Figure 1) or the lower plenum (P2; Figure 3; R; Figure 4).


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716